Citation Nr: 0509918	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury with chondromalacia patella 
and osteoarthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active duty from July 1965 to July 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the RO, which in 
part continued a 20 percent evaluation for the veteran's left 
knee disability.  The Board remanded this case in December 
2003 for further development by the RO.  It is now before the 
Board for further appellate consideration.  

A review of the record indicates an implied claim for service 
connection for a psychiatric disability secondary to the 
veteran's service connected knee disabilities.  This matter 
is referred to the RO for all appropriate action.  


FINDINGS OF FACT

1.  The veteran had no subluxation or instability in the left 
knee on the most recent or previous VA examinations.

2.  The veteran's left knee disability is productive of:  
pain, occasional swelling, effusion, and crepitus, flexion is 
to 90 degrees, and extension is full.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left knee injury with chondromalcia patella 
and osteoarthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 
5260, 5261 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004), the United States Court of Appeals for 
Veterans Claims (Court) found that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any relevant evidence in the claimant's possession.

In a letters dated in May 2002 and April 2004, the VA 
essentially informed the veteran of the provisions of the 
VCAA and the essential evidence needed to substantiate his 
claim for an increased rating for his left knee disability, 
as well as who was responsible for obtaining what evidence.   
In addition, the letter informed the veteran of the evidence 
that VA needed.  The May 2002 and April 2004 letters also 
told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in his possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was remand so that the notice 
could be provided.  Id., at 120, 122-4.  The Court went on to 
say, however, "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id., at 120.  
In this case. the veteran received a VCAA notice letter prior 
to the July 2002 rating action that adjudicated his current 
claim.  

In any event, the veteran in this case would not have been 
prejudiced by any delayed notice.  If he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he had submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current appeal is 
available, but not yet associated with the claims folder.  It 
is noted that in the April 2004 letter the veteran was 
requested to provide authorizations inorder that the VA could 
obtain clinical evidence of his reported treatment of his 
left knee disability by private physicians.  The veteran made 
no response to this request and provided no authorizations to 
obtain clinical records of his reported private treatments 
for his left knee.  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability due to VA treatment and the record 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The veteran has received a recent VA examination in 
regard to his claim for an increased rating for his left knee 
disorder in July 2002.  The examiner reviewed the claims 
folder and also provided clinical findings relevant to the 
veteran's current claim for an increased rating for his left 
knee disability.  

I.	Factual Basis

The veteran's service medical records reveal treatment for 
complaints of left knee pain, swelling, and tenderness after 
an injury sustained while marching.  The reported diagnoses 
were torn medial meniscus and knee strain.  

On VA examination conducted in December 1993 the veteran had 
from 0 degrees of left knee extension to 120 degrees of 
flexion.  Patellofemoral crepitus and pain in the knee were 
reported.  There was no evidence of ligamentous instability 
or meniscal damage to the knee.  

In a rating action of January 1994, the RO granted service 
connection for residuals of a left knee injury, 
chondromalacia patella with osteoarthritis.  A 20 percent 
rating was assigned for this disability under the provisions 
of 38 C.F.R. § 4.71(a), Diagnostic Codes 5299-5257, effective 
August 10, 1993.  This 20 percent evaluation has been in 
effect ever since the January 1994 rating action.   

In April 2002 the veteran was seen for treatment of pain and 
effusion.  He reported treatment by a private physician and 
denied any treatment by the VA.  Evaluation revealed a 
moderate effusion in the left knee with decreased range of 
motion.  There was pain over the medial aspect of the knee 
and questionable loose bodies were also reported.  No heat or 
erythema was noted.  The assessment was a left knee condition 
with effusion and pain.  An X-ray showed a very large 
effusion in the right knee.  The study was negative for any 
fracture or dislocation and no periosteal reaction or 
erosions were identified.  The joint spaces were well 
maintained and there was minimal spurring.  

In a June 2002 statement, a private physician reported 
treating the veteran from 1998 to 2001 for persistent 
swelling of both knees.  It was noted that the veteran 
suffered from extremely painful and limiting effusions.  
Arthrocentesis was performed on both knees on several 
occasions.  

When seen again by the VA s an outpatient in early July 2002 
the veteran gave a history of slowly progressive bilateral 
knee swelling and concomitant pain in the medial joint lines 
for 30 years.  The swelling occurred with exercise and was 
somewhat resolved with rest.  No locking, popping, or 
clicking was noted.  The veteran was treated with steroids 
and other inflammatories with minimal relief.  There was 
minimal current swelling observed.  The assessment was 
bilateral knee osteoarthritis.  

On VA orthopedic examination conducted later in July 2002, 
the examiner reported that the medical record was available 
and reviewed.  The veteran reported constant pain in both 
knees.  Treatment was reported to have been conservative and 
he did not use crutches, braces, canes, or corrective shoes.  
He reported that he had had fluid removed from both knees.  
He reported flare-ups with strenuous activity, but was rather 
sedentary at the time of the examination.  He was not working 
due to other medical problems.  

Evaluation revealed no dislocation or inflammatory arthritis.  
He had full extension of the left knee and flexion to 90 
degrees.  There was pain on the extremes of motion and he 
would stop when the pain started.  No fatigue, weakness, or 
lack of endurance was noted and there was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  There was crepitus in the 
left knee, which was reported to be larger than his right 
knee.  Weight bearing was good, but he walked with a limp.  
There was no shortening or ankylosis.  The diagnoses included 
injury to the left knee with degenerative arthritis.  

In a September 2002 statement another private physician 
reported treating the veteran for severe anxiety and 
depression since 1992.  In 1998 the veteran began 
experiencing severe swelling in the left knee with resultant 
difficulty walking and complaints of constant knee pain.  The 
doctor referred the veteran to a private rheumatologist whose 
treatment resulted in some improvement, but the veteran 
continued to have intermittent painful knee swelling.  The 
doctor said that no treatment had provided sustained 
improvement.  

II.  Legal Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities. See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23- 97 that a 
veteran who has arthritis and instability of the knee might 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  

It is noted that the veteran was originally assigned a 20 
percent evaluation for his left knee disability which was 
rated by analogy under Diagnostic Code 5257 for impairment of 
the knee.  Under the provisions of 38 C.F.R.§ 4.71, 
Diagnostic Code 5257, a 10 percent evaluation may be assigned 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent evaluation may be assigned for 
moderate recurrent subluxation or lateral instability of the 
knee.  A 30 percent evaluation may be assigned for severe 
recurrent subluxation or instability of the knee. 

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, no 
evidence of subluxation or instability in the left knee was 
identified on the veteran's recent VA examination and no 
evidence of either of these conditions is shown elsewhere in 
the claims file.  Therefore the use of Diagnostic Code 5257 
is not appropriate for the evaluation of the veteran's left 
knee disability.  Since that is the case, separate rating for 
left knee disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003 and 5257 is not for 
consideration in the instant case.  

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  In this case, however, the veteran 
displayed full range of extension in the left knee on his 
most recent VA orthopedic examination in July 2002.  
Therefore this particular VA General Counsel Opinion is not 
relevant to this claim.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

On the veteran's most recent VA examination she was noted to 
have full range of left knee extension and 90 degrees of 
flexion in the left knee.  Limitation of motion of this 
extent warrants no more than a 20 percent rating under the 
scheduler criteria of diagnostic codes 5260 or 5261.  The 
evidence of record does not demonstrate a limitation of knee 
flexion to 15 degrees which is the scheduler requirement for 
a higher rating under the criteria of Diagnostic Code 5260.

It is also noted that while pain ion movement of the left 
knee was reported on the July 2002 VA examination, such 
occurred only at the extremes of knee movement.  Also, the 
most recent examiner found no indications of functional 
impairment such as weakened movement, excess fatigability, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing which would warrant an increased 
rating for limitation of motion under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

In view of the above, the Board concludes that the veteran's 
left knee disability is adequately reflected by the 20 
percent rating currently assigned for this disability.  

Although the veteran has asserted that his left knee 
disability is more disabling than currently evaluated, he 
simply does not have the necessary medical training and/or 
expertise to make such a determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The preponderance 
of the evidence is against the claim, meaning the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury with chondromalcia patella 
and osteoarthritis is denied.  



	                        
____________________________________________
	K. Parakkal	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


